Citation Nr: 0303553	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  01-05 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to October 15, 1990, 
for the grant of service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION


The veteran served on active duty from November 1945 to 
October 1947 and from March 1951 to June 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2001, a 
statement of the case was issued in March 2001, and a 
substantive appeal was received in May 2001.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned in February 
2002 and accepted such hearing in lieu of an in-person Travel 
Board hearing.  See 38 C.F.R. § 20.700(e).  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a January 1982 rating decision, the RO denied service 
connection for headaches; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  On October 15, 1990, the RO received the veteran's claim 
of entitlement to service connection for residuals of an 
atomic bomb blast, to include headaches.  

3.  By a January 2001 rating action, the RO granted 
entitlement to service connection for post-concussive 
migraine headaches, evaluated as 30 percent disabling, 
effective from October 15, 1990.

4.  The RO was not in possession of any communication prior 
to October 15, 1990, that can reasonably be construed as a 
formal or informal claim of entitlement to VA compensation 
benefits based on headaches.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 15, 1990, for the grant of service connection for 
headaches have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp.  2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be  
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
numerous VA examination reports, VA and private treatment 
records, as well as testimony from the veteran's February 
2002 Video Conference hearing.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the veteran with his 
claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date.  The discussions in 
the rating decision, statement of the case, and other 
correspondence have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Specifically, the record shows that, by the March 
2001 statement of the case, the veteran was specifically 
advised of the provisions of the new VA regulations regarding 
the timing and scope of VA assistance, including the type of 
evidence necessary to substantiate his claim for an earlier 
effective date as well as the types of evidence VA would 
assist him in obtaining.  Accordingly, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v.  
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24,  
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

The veteran seeks an earlier effective date for the award of 
service connection for headaches.  At his February 2002 
hearing the veteran asserted that he should have been granted 
service connection for headaches effective from the date of 
injury.  

The record reveals that the veteran first submitted a claim 
for service connection for headaches in June 1981.  By a 
January 1982 rating decision, the RO noted that the veteran's 
service medical records were negative for head injury or 
concussion and denied service connection for headaches.  
Thereafter, by letter dated in February 1982, the RO notified 
the veteran of this determination and of his appellate 
rights.  The veteran failed to file a notice of disagreement 
to initiate an appeal, and the January 1982 rating decision 
became final.  38 U.S.C.A. § 7105(c).

In October 1990, the veteran submitted a request to reopen 
his claim for service connection for headaches.  This claim 
was received by the RO on October 15, 1990.  By a May 1991 
rating decision, the RO determined that new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for headaches had not been received.  The 
veteran disagreed with this determination.  

Thereafter, pursuant to remands from the Board, dated in 
March 1996 and February 1999, and receipt of additional 
evidence, including statements from the veteran's fellow 
service members and medical opinions from his treating 
physicians, by a January 2001 rating decision, the RO granted 
service connection for headaches.  The veteran's award of 
service connection was made effective from October 15, 1990.  
In March 2001, the veteran submitted a timely notice of 
disagreement with the October 15, 1990, effective date, and 
asserted that an effective date from the date of injury was 
in order.

Generally, the effective date for the grant of service 
connection based on an original claim or a claim reopened 
after final adjudication, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  The 
effective date of a reopened claim will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later, except as provided in § 20.1304(b)(1) of this chapter.  
38 C.F.R. § 3.400(r).  The Board notes that 38 C.F.R. 
§ 20.1304(b)(1) is not applicable to the veteran's claim.

During his February 2002 Board hearing, the veteran alleged 
that he did not pursue an appeal of the 1982 rating decision, 
which initially denied service connection for headaches, 
because he was intimidated by a VA employee at the RO.  
Specifically, the veteran recalled that the official uttered 
racial insults at him and threatened the veteran with bodily 
harm if he returned.  Although the Board acknowledges this 
contention, the fact is that a notice of disagreement was not 
received within the statutory period to initiate an appeal.  
There is otherwise nothing in the claims file to show that 
the veteran made any attempt to express any disagreement with 
the January 1982 determination.  The veteran's unsupported 
version of an incident at the RO does not by itself act to 
negate the finality which attached to the January 1982 rating 
decision after a year had passed with no notice of 
disagreement.   

As noted above, review of the January 1982 rating decision 
reflects that the veteran's claim was considered on the 
merits and he was provided with notice of the denial and his 
appellate rights at that time, and he did not submit a notice 
of disagreement.  In fact, no correspondence was received 
from the veteran indicating that he sought service connection 
for a headache disability following the January 1982, until 
October 15, 1990.  The record clearly indicates that the 
veteran's reopened claim was received by the RO on October 
15, 1990.  The veteran has not been shown to have a service-
connected disability which precluded him from timely 
initiating an appeal.  As such, the applicable law does not 
provide for an earlier effective date under the circumstances 
asserted. 

As the date of receipt of the veteran's reopened claim is 
later than the date entitlement arose, the effective date of 
the award of service connection for headaches must be the 
date of receipt of the reopened claim, October 15, 1999.  
38 C.F.R. § 3.400(r).  Therefore, the RO assigned the 
earliest possible effective date for its grant of the 
reopened claim for service connection for headaches.  An 
effective date earlier than October 15, 1999, is not 
warranted.  Id.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

